                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
AARON L. JACOBS, JR.,

                          Plaintiff,
      v.                                            Case No. 16-cv-246-pp

BROWN COUNTY, ROBERTA LONGSINE,
C. SHARTNER, J. VON HADEN,
KERRI BARKLEY, and T. KOPIDLANSKY,

                        Defendants.
______________________________________________________________________________

           ORDER DENYING PLAINTIFF’S LETTER MOTION FOR
   RECONSIDERATION/RENEWED MOTION TO APPOINT COUNSEL AND
  MOTION FOR AN EXTENSION OF TIME (DKT. NO. 85) AND EXTENDING
 DEADLINE FOR PLAINTIFF TO RESPOND TO DEFENDANTS’ MOTION FOR
                           SUMMARY JUDGMENT
______________________________________________________________________________

      On June 15, 2018, the court issued an order denying the plaintiff’s

motion for an extension of time to conduct discovery, denying without

prejudice his third motion to appoint counsel, denying his motion for an

extension of time to file a motion for summary judgment and extending until

July 27, 2018 the deadline for the plaintiff to respond to the defendants’

motion for summary judgment. Dkt. No. 84.

      Almost two months later, the court received a letter from the plaintiff.

Dkt. No. 85. The letter says that on June 30, 2018, he was taken into custody

on allegations of a domestic dispute with his girlfriend (he says he is innocent

as to those allegations). Id. at 1. He said that he was representing himself on

the charge, because the Menominee tribal courts do not require appointed

lawyers for pretrial detainees. Id. He also said that he didn’t have access to a

law library. Id. The plaintiff explained that all his legal paperwork for this case
was at his girlfriend’s house, but that the tribal court had issued a no-contact

order prohibiting him from having contact with his girlfriend. Id. He said that

he hadn’t been able to contact his girlfriend through third parties “or any other

way,” so he couldn’t get his paperwork. Id. He indicated that included in the

paperwork were all his discovery materials and documents. Id. The tribal court

had set a cash bail of $5,000, which the plaintiff said he couldn’t post, and his

trial date was scheduled for December 19, 2018. Id. at 1-2. The letter asked the

court to appoint a lawyer to represent him, and to reconsider “this motion to

extend the sum. jgmnt deadline and appointment of counsel.” Id. at 2.

      The defendants filed a response, first noting that the plaintiff’s letter was

dated July 25, 2018, “only two days before the extended deadline to respond to

Defendants’ motion for summary judgment on July 27, 2018 . . . .” Dkt. No. 89

at 1. They argued that the plaintiff had not explained why he waited until two

days before the deadline to write this letter (despite the fact that he was taken

into custody on June 30, 2018, almost a month before the July 27, 2018

deadline), and that he had not provided any law giving the court the authority

to do what he asks the court to do. Id. at 1-2. They pointed out that the court

already has denied three motions to appoint counsel, and that the plaintiff had

not provided any information showing why the court should appoint counsel

for him at this point. Id. at 2. The defendants acknowledged that the plaintiff’s

latest incarceration “was unforeseen,” but argued that the incarceration did not

constitute a new or exceptional circumstance warranting modification of the

                                         2
court’s June 15, 2018 order. Id. at 5. The defendants also argued that the

plaintiff’s lack of access to “certain case files is frustrating, but does not change

his ability to litigate his case.” Id. at 5-6. The defendants asked the court to

deny the plaintiff’s letter motion to reconsider, and also asked the court to

grant their motion for summary judgment because the plaintiff has not filed a

timely response. Id. at 7.

      The court received the plaintiff’s motion on August 6, 2018. Dkt. No. 85.

On August 8, 2018, the court received a change-of-address notice from the

plaintiff, reflecting his new address as a P.O. box in Kashena. The court can

only assume that somehow, despite his expectation that he would not get out

until after his December trial, the plaintiff has been released.

      The court construes the plaintiff’s letter as a motion to reconsider the

court’s June 15, 2018 order (dkt. no. 84). There is no federal rule of civil

procedure that allows a party to ask a court to “reconsider” a decision. Fed. R.

Civ. P. 59(a) allows a party to ask a court to alter or amend a judgment, if the

party makes the request within twenty-eight days after the court enters the

judgment. That rule doesn’t apply here, because the court has not entered

judgment. Fed. R. Civ. P. 60(b) allows a court to “relieve a party . . . from a final

. . . order” for several reasons: (1) mistake, inadvertence, surprise or excusable

neglect, (2) newly discovered evidence that couldn’t have been discovered in

time to move for a new trial, (3) fraud, misrepresentation or misconduct by the

opposing party, (4) the judgment is void, (5) the judgment has been satisfied, or

                                         3
(6) “any other reason that justifies relief.” The only one of these reasons that

could apply under these circumstances is the last one—“any other reason that

justifies relief.”

       The plaintiff’s explanation that he was back in custody and couldn’t get

to his discovery materials and legal papers due to the no-contact order is not a

reason that justifies that the court reconsider its denial of his motion to

appoint counsel. If the tribal court’s no-contact is still in effect, and if it still

prohibits the plaintiff from contacting his girlfriend through third parties, then

even if the court appointed an attorney, the attorney would not be able to

contact the plaintiff’s girlfriend, because his attorney would be a “third party.”

If that is the only reason the plaintiff seeks a lawyer, it would be of no use for

the court to appoint one. The court has explained to the plaintiff before that it

believes he is able to handle his case on his own; his filings are clear and easy

for the court to understand. The court will deny the plaintiff’s request to

reconsider its denial of his motion to appoint counsel.

       The court also will deny the plaintiff’s request that it reconsider its denial

of his motion to extend the deadline for filing a summary judgment motion. The

deadline for the parties to file their summary judgment motions was April 2,

2018. On May 7, 2018, the court received from the plaintiff a motion (which he

dated April 1, 2018) asking the court to extend that deadline, arguing that he

was in the tribal jail and did not have access to a law library, did not have

money for supplies and was not allowed to work on his papers unless he was

                                            4
by himself. Dkt. No. 81. The court denied that motion as untimely, noting that

the plaintiff had dated it the day before the summary judgment deadline,

despite knowing that he’d have to mail his motion to the court. Dkt. No. 84 at

5. The court certainly will not reverse that decision six months later, based on

events that happened after the court made its decision.

      That leaves the defendants’ request that the court deem the plaintiff to

have admitted the defendants’ proposed findings of fact, and that it grant

summary judgment in their favor because the plaintiff has not responded to

their motion. The defendants understandably are frustrated. This case has

dragged on for over twenty-two months since the defendants filed their answer

to the second amended complaint. A good portion of that delay is the court’s

responsibility. But some of it was caused by the plaintiff’s request, two months

after the court issued its first scheduling order, to file a third amended

complaint and by his filing of a flurry of motions. The defendants filed their

motion for summary judgment on April 2, 2018, which meant that the plaintiff

should have responded by May 2, 2018 or so. Instead of responding, the

plaintiff filed a motion asking the court to extend the deadline for him to file a

summary judgment motion, and as the court noted, it received that motion on

May 7, 2018—after the plaintiff’s response to the defendants’ motion was due.

Even though the plaintiff had not asked it to, the court extended the deadline

for the plaintiff to respond to the defendants’ summary judgment motion until

July 27, 2018, because of his claims that being in the tribal jail made it hard

                                         5
for him conduct the litigation. It appears that the plaintiff was out of custody

for a short while—the court received a change of address notice on June 13,

2018, six weeks before the deadline for him to respond to the summary

judgment motion—which means he likely had been out for a while before he

sent the notice. But just over two weeks later—just shy of a month before the

response deadline—he was arrested and placed back into custody. He waited

over three weeks, until July 25, 2018, to tell the court this, and to ask for

reconsideration. And it now appears that he is out again, but he has not

responded to the defendants’ motion for summary judgment.

      In an abundance of caution, and understanding that the plaintiff has

been representing himself, the court considers the possibility that when the

plaintiff asked the court to extend the “sum. jgmnt deadline,” he meant to ask

the court to extend the deadline for him to respond to the defendants’ motion

for summary judgment. While the court understands the defendants’

frustration, it is going to give the plaintiff one last chance to respond to their

motion, given the fact that the plaintiff appears to be out of custody at this

point. If, however, the plaintiff does not respond to the defendants’ motion for

summary judgment by the deadline the court has set below, the court will

proceed without input from the plaintiff.

      The court DENIES the plaintiff’s motion for reconsideration/renewed

motion to appoint counsel and motion for an extension of time. Dkt. No. 85.



                                          6
      The court ORDERS that the plaintiff shall respond to the defendants’

motion for summary judgment in time for the court to receive his response by

the end of the day on January 25, 2019. If the plaintiff files a response by that

date, the defendants either may file their reply within the time set in the

scheduling order, or request additional time (a request the court will grant). If

the plaintiff does not file a response in time for the court to receive it by the

end of the day on January 25, 2019, the court may either dismiss the case for

the plaintiff’s failure to diligently pursue it under Civil Local Rule 41(c) (E.D.

Wis. 2010) and Federal Rule of Civil Procedure 41(b), or may deem the

defendants’ facts undisputed and rule on the summary judgment motion

without the plaintiff’s input.

      Dated in Milwaukee, Wisconsin this 17th day of December, 2018.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          7
